—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Maltese, J.), rendered June 25, 1997, convicting him of the unauthorized practice of medicine (seven counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.